       Case 1:21-bk-10397                    Doc 1        Filed 03/09/21 Entered 03/09/21 17:53:32                                  Desc Main
                                                          Document     Page 1 of 14
     Fill in this information to identify your case:

     United States Bankruptcy Court for the:

     Central District of California
     Case number (If known):   __________                      Chapter you are filing under:
                                                              0 Chapter7
                                                              li2) Chapter 11
                                                              D Chapter12                                                                     D Check if this is an
                                                              0 Chapter13                                                                        amended filing




Official Form 201
Voluntary Petition for Non-1 ndividuals Filing for Bankruptcy                                                                                            o4J2o
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1. Debtor's name                             ASMS Holding Company, Inc.


2. All other names debtor used
      in the last 8 years
      Include any assumed names,
      trade names, and doing business
      as names

                               · - - - - - - - - - - - -------   ·-   -- --------------------------------------

3. Debtor's federal Employer                 XX-XXXXXXX
   Identification Number (EIN)



4.   Debtor's address                        Principal place of business                                  Mailing address, if different from principal place
                                                                                                          of business
                                               5805 White Oak Ave., Unit 16819
                                             Number        Street                                         Number      Street



                                                                                                          P.O. Box
                                               Encino                           CA      91316
                                             City                               State    ZIP Code         City                        State         ZIP Code

                                                                                                          Location of principal assets, if different from
                                                                                                          principal place of business
                                               Los Angeles County
                                             County
                                                                                                          Number      Street




                                                                                                          City                        State         ZIP Code




s. Debtor's website (URL)

                                             0   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
6.   Type of debtor
                                             0   Partnership (excluding LLP)
                                             Oother. S p e c i f y : - - - - - - - - - - - - - - - - - - - - - - - - - - -



Official Fonn 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 1
        Case 1:21-bk-10397                    Doc 1       Filed 03/09/21 Entered 03/09/21 17:53:32                                            Desc Main
                                                          Document     Page 2 of 14

                 ASMS Holding Company, Inc.
Debtor                                                                                                        Case number (If known),_ _ _ _ _ _ _ _ _ _ _ _ __
                 Name


                                              A. Check one:
7.     Describe debtor's business
                                              12J Health Care Business (as defined in 11 U.S.C. § 101 (27A))
                                              CJ Single Asset Real Estate (as defined in 11 U.S. C. § 101(51 B))
                                              CJ Railroad (as defined in 11 U.S.C. § 101(44))
                                              CJ Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                              CJ Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                              CJ Clearing Bank (as defined in 11 U.S.C. § 781 (3))
                                              CJ None of the above

                                              B. Check all that apply:
                                              CJ Tax-exempt entity (as described in 26 U.S.C. § 501)
                                              CJ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                  § 80a-3)
                                              CJ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11 ))
                                              C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                                 See http://www.naics.com/search/ .
                                                  6213
                                   ~~~===-~--~

a. Under which chapter of the                 Check one:
   Bankruptcy Code is the                     0   Chapter?
   debtor filing?
                                              0   Chapter9
                                              0   Chapter 11. Check all that apply:
                                                                    0       The debtor is a small business debtor as defined in 11 U.S.C. § 101(510), and its
                                                                            aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                                            affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
       A debtor who is a "small business                                    recent balance sheet, statement of operations, cash-flow statement, and federal
       debtor'' must check the first sub-                                   income tax return or if any of these documents do not exist, follow the procedure in
                                                                            11 u.s.c. § 1116(1)(8).
       box. A debtor as defined in
       § 1182( 1) who elects to proceed                             1:::1   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
       under subchapter V of chapter 11                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                            less than $7,500,000, and it chooses to proceed under Subchapter V of
       (whether or not the debtor is a
                                                                            Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
       "small business debtor") must                                        statement of operations, cash-flow statement, and federal income tax return, or if
       check the second sub-box.                                            any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                            § 1116(1)(8).

                                                                    0       A plan is being filed with this petition.

                                                                    0       Acceptances of the plan were solicited pre petition from one or more classes of
                                                                            creditors, in accordance with 11 U.S.C. § 1126(b).

                                                                    0       The debtor is required to file periodic reports (for example, 1OK and 1OQ) with the
                                                                            Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                            Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                            for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                                    0       The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                            12b-2.
                                              Cl Chapter 12
9.    Were prior bankruptcy cases             I2J No
      filed by or against the debtor
      within the last 8 years?                0   Yes.   District _ _ _ _ _ _ _ _ _ When                                     Case number _ _ _ _ _ _ _ __
                                                                                                             MM/ DD/YYYY
       If more than 2 cases, attach a
       separate list.                                    District - - - - - - - - - When _ _ _ _ _ _ Case n u m b e r - - - - - - - - -
                                                                                                 - _ _       MM./DO LY..YTI_ _ _ _ ~ ___ _
10. Are any bankruptcy cases                  0No
      pending or being filed by a
      business partner or an
                                              IZ!Yes.    Debtor       Advanced Sleep Medicine Services, Inc                  Relationship   Subsidiary of Debtor
      affiliate of the debtor?                           District       California - Central                                 When           03/09/2021
      List all cases. If more than 1,                                                                                                       MM I   DD   /YYYY
      attach a separate list.                            Case number, if known          _T_B_D__________
     Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
     Case 1:21-bk-10397                    Doc 1        Filed 03/09/21 Entered 03/09/21 17:53:32                                       Desc Main
                                                        Document     Page 3 of 14

              ASMS Holding Company, Inc.
Debtor                                                                                             Case number   (it kno wn),_ _ _ _ _ _ _ _ __ __ _ __
              Name




11 . Why is the case filed in this         Check all that apply:
   districn
                                           0   Debtor has had its dom icil e, prin cipal place of business, or principal assets in this district for 180 days
                                               immediately preceding th e date of th is petition or for a longer part of such 180 days than in any other
                                               district.

                                           0   A bankruptcy case co ncerning debtor's affiliate, gen eral partn er, or partnership is pending in this district.



12. Does the debtor own or have            0   No
   possession of any real                  0   Yes. Answer below for each property that needs immedia te attention. Attach additional sheets if needed.
   property or personal property
   that needs immediate                             Why does the property need immediate attention? (Check all that appy.)
   attention?
                                                    0     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard? _ _ _ _ __ _ _ __ _ _ _ _ __ _ _ _ _ _ _ _ _ _ __

                                                    0     It needs to be physica lly secured or protected from the weather.

                                                    0     It includes pe rishable goods or assets that could quickly deteriorate or lose va lue without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, prod uce, or securities-related
                                                          assets or other options).

                                                    0     Oth er ________________________________________________________



                                                    Where is the property?_ _ _ _ _ _ _ _ _ _ _ _ __ __ _ _ _ _ _ __ _ __ _
                                                                           Number    Street



                                                                                  City                                            State        ZIP Code


                                                    Is the property insured?

                                                    0     No
                                                    0     Yes. Insurance agency - - - - - - - - - - - - - - - - - - - - - -- - - - -

                                                               Contact name

                                                               Phone




           Statistic a l and administra tive inform a tion



13. Debt or's esti mat ion of              Check one:
    ava ilable funds                       0   Funds wi ll be available for distri bution to unsecured cred itors.
                                           0   After any adm ini strative expenses are paid, no funds will be ava ilable for distribution to unsecured creditors.


                                           0   1-49                           0    1 ,000-5,000                          0    25,001 -50,000
14. Est imated number of
                                           0   50-99                          0    5,00 1-10,000                         0    50,001-100 ,000
    c reditors
                                           0   100-1 99                       0    10,001-25,000                         0    More than 100,000
                                           0   200-999


                                           0   $0-$50,000                     0    $1,000,001 -$ 10 milli on             0    $500,000,001 -$1 billion
15. Es t imated asset s                                                            $10,000,001-$50 mi ll ion                  $1 ,000,000,001 -$ 10 billion
                                           0   $50,0 01-$100,000              0                                          0
                                           D   $1oo,oo 1-$50o ,ooo            0    $50,000,001-$1 00 million             0    $10,000,000,001 -$50 bi ll ion
                                           D   $500,001-$1 million            0    $100,000,001-$500 million             D    More than $50 billion




 Officia l Form 201                             Voluntary Petition for Non-Ind ividuals Filing for Bankruptcy                                     page 3
  Case 1:21-bk-10397                   Doc 1           Filed 03/09/21 Entered 03/09/21 17:53:32                                      Desc Main
                                                       Document     Page 4 of 14


               ASMS Holding Company, Inc.
Debtor                                                                                            Case number ( i t l r n t l w n ' ' - - - - - - - - - - - - -
              Nama


                                            1:1 $0-$50,000                    13 $1,000,001-$10 million                   1:1 $500.000.001-$1 billion
1&.   Estimated liabilities                 1:1 $50,001-$100,000              0 $10,000,001-$50 million                   0 $1,000,000,001-$10 billion
                                            Cl $100,001-$500,000              Cl $50,000,001-$100 million                 Cl $10,000,000,001-$50 billion
                                            1:1 $500,001-$1 million           0   $100,000,001-$500 million               Cl More than $50 billion


             Request for Relief, Declaration, and Signatures


WARNING -       Bankruptcy fraud Is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
                $500,000 or lmprisonmentfor up to 20 years, or both. 18 U.S. C.§§ 152, 1341, 1519, and 3571.


11. Declaration and signature of                The debtor requests relief In accordance with the chapter of title 11, United States Code. specified in this
      authorized representative of
                                                petition.
      debtor

                                                I have been authorized to file this petition on behalf of the debtor.

                                                I have examined the Information in this petition and have a reasonable belief that the information is true and
                                                correct.


                                            I declare under penalty of perjury that the foregoing is true and correct




                                            X~ Signature of authorized representative of debtor
                                                                                                           Kermit Newman
                                                                                                           Printed name

                                               Title   CEO




1s. Signature of attorney                                                                                               03/09/2021
                                                                                                           Date
                                                                                                                        MM     /DO /YYYY


                                                Gregory Salvato
                                                Printed name
                                                SALVATO BOUFADEL LLP
                                                Firm name
                                                 777 So. Figueroa Street Suite 2800
                                                Number         Street
                                                Los Angeles                                                     CA              90017
                                                City                                                           =sta~la~--~ZI~P~C~ad~e~--------

                                                (213) 484-8400                                                    gsalvato@salvatoboufadel.com
                                                Contact phone                                                  Email address



                                                126285                                                          CA
                                                Bar number                                                     State




  Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page4
              Case 1:21-bk-10397                 Doc 1      Filed 03/09/21 Entered 03/09/21 17:53:32                                Desc Main
                                                            Document     Page 5 of 14
      Fill in this information to identify the case:

                    ASMS Holding Company
      Debtor name __________________________________________________________________

                                              Central District of California
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                        Check if this is an
      Case number (If known):   _________________________                                                                                   amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                      12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number,      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     and email address of         (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             creditor contact             debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional          unliquidated,   total claim amount and deduction for value of
                                                                          services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff

1




2




3




4




5




6




7




8




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 1
              Case 1:21-bk-10397              Doc 1     Filed 03/09/21 Entered 03/09/21 17:53:32                                  Desc Main
                                                        Document     Page 6 of 14
                  ASMS Holding Company
    Debtor       _______________________________________________________                     Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number,     Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   and email address of        (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                       professional           unliquidated,   total claim amount and deduction for value of
                                                                       services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                              Total claim, if    Deduction for       Unsecured
                                                                                                              partially          value of            claim
                                                                                                              secured            collateral or
                                                                                                                                 setoff


9




10




11




12




13




14




15




16




17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2
       Case 1:21-bk-10397                 Doc 1       Filed 03/09/21 Entered 03/09/21 17:53:32                                 Desc Main
                                                      Document     Page 7 of 14



                                  STATEMENT OF RELATED CASES
                               INFORMATION REQUIRED BY LBR 1015-2
                UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA

 1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
    against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
    copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
    corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
    and title of each such of prior proceeding, date filed , nature thereof, the Bankruptcy Judge and court to whom
    assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
    included in Schedule AlB that was filed with any such prior proceeding(s).)
     None


 2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
    Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
    debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
    debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
    complete number and title of each such prior proceeding, date filed, nature of the proceeding , the Bankruptcy Judge
    and court to whom assigned, whether still pending and , if not, the disposition thereof. If none, so indicate. Also, list
    any real property included in Schedule AlB that was filed with any such prior proceeding(s).)
     None



3.   (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
     previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
     of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
     of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
     or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
     such prior proceeding, date filed , nature of proceeding , the Bankruptcy Judge and court to whom assigned, whether
     still pending , and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
     AlB that was filed with any such prior proceeding(s).)
      Debtor is the sole shareholder of Advanced Sleep Medicine Services, Inc. ("ASMS"). ASMS will simultaneously be
     filing a bankruptcy with Debtor under Subchapter V of Chapter 11.


4.   (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
     been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such
     prior proceeding, date filed , nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
     pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule AlB
     that was filed with any such prior proceeding(s ).)
      None




I declare, under penalty of perjury, that the foregoing is true and correct.



Executed at _E_n_c_in_o_ __ _ _ _ , California                                          /~rP~
Date: 03/03/2021
                                                                                        r;?-N~
                                                                                      JOtignature of Debtor 2


           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

October 20 18                                                          Page 1                             F 1015-2.1.STMT.RELATED.CASES
Case 1:21-bk-10397    Doc 1   Filed 03/09/21 Entered 03/09/21 17:53:32          Desc Main
                              Document     Page 8 of 14



                              United States Bankruptcy Court
                              Central District of California




  In re: ASMS Holding Company                                   Case No.

                                                                Chapter    11
                     Debtor(s)




                              Verification of Creditor Matrix



        The above-named Debtor(s) hereby verify that the attached list of creditors is
 true and correct to the best of their knowledge.




  Date:       03/03/2021




                                                 Position or relationship to debtor
Case 1:21-bk-10397   Doc 1   Filed 03/09/21 Entered 03/09/21 17:53:32   Desc Main
                             Document     Page 9 of 14

FirstBank successor in interest to Franklin S
722 Columbia Ave
Franklin, TN 37064
          Case 1:21-bk-10397                Doc 1       Filed 03/09/21 Entered 03/09/21 17:53:32                                Desc Main
                                                       Document      Page 10 of 14



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address

 GREGORY M. SALVATO (SBN 126285)
    gsalvato@salvatoboufadel.com
 JOSEPH BOUFADEL (SBN 267312)
    jboufadel@salvatoboufadel.com
 SALVATO BOUFADEL LLP
 777 South Figueroa Street, Suite 2800
 Los Angeles, CA 90017
 Telephone: (213) 484-8400




      Attorney for: ASMS HOLDING COMPANY, INC,

                                        UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY
                                                                             DIVISION
                                                                                  DIVISION

 In re:
                                                                             CASE NO.:
 ASMS HOLDING COMPANY, INC.
                                                                             ADVERSARY NO.:
                                                                             CHAPTER: 11
                                                             Debtor(s).



                                                                                   CORPORATE OWNERSHIP STATEMENT
                                                                                      PURSUANT TO FRBP 1007(a)(1)
                                                            Plaintiff(s),               and 7007.1, and LBR 1007-4



                                                                                                           [No hearing]
                                                         Defendant(s).



Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a
debtor in a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying
all its parent corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly
own 10% or more of any class of the corporation’s equity interest, or state that there are no entities to report. This
Corporate Ownership Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary
proceeding. A supplemental statement must promptly be filed upon any change in circumstances that renders this
Corporate Ownership Statement inaccurate.

I, (Printed name of attorney or declarant) Kermit Newman                                          , the undersigned in
the above-captioned case, hereby declare under penalty of perjury under the laws of the United States that the following
is true and correct:




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                 F 1007-4.CORP.OWNERSHIP.STMT
        Case 1:21-bk-10397                 Doc 1       Filed 03/09/21 Entered 03/09/21 17:53:32                                   Desc Main
                                                      Document      Page 11 of 14



[Check the appropriate boxes and, if applicable, provide the required information.]

1. I have personal knowledge of the matters set forth in this Statement because:


         ~ I am the president or other officer or an authorized agent of the Debtor corporation
         D    I am a party to an adversary proceeding
         D     I am a party to a contested matter
         D     I am the attorney for the Debtor corporation

2. a.    ~ The following entities, other than the Debtor or a governmental unit, directly or indirectly own 10% or more of
           any class of the corporation's(s') equity interests:
          Kermit Newman, an individual, holds 100% of the corporation's equity interests



         [For additional names, attach an addendum to this form .]

  b.     D     There are no entities that directly or indirectly own 10% or more of any class of the corporation's equity
               interest.



 Date: 03/03/2021
                                                                                         Signature of Debtor, or attorney for Debtor


                                                                                   Name: ASMS Holding Company, Inc.
                                                                                         Printed name of Debtor, or attorney for Debtor




             This fonn is optional. It has been approved for use in the United Slates Bankruptcy Court for tile Central District of California.

December 2012                                                            Page 2                    F 1007-4.CORP.OWNERSHIP.STMT
Case 1:21-bk-10397        Doc 1    Filed 03/09/21 Entered 03/09/21 17:53:32              Desc Main
                                  Document      Page 12 of 14



    RESOLUTION AND WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF

                               ASMS HOLDJNG COMPANY, JNC.

                    AUTHORIZING fiLING OF CHAPTER 11 PETITION
                            AND OTHER RESOLUTIONS

                                           March 2, 2021

        The undersigned, constituting the sole board member of th e Board of Directors (the
 "Board") of ASMS Holding Company, Inc., a Delaware corporation (the "Company"), at a
 meeting of the Board held on March 2, 2021, to take the following actions under the stockholder
 agreements, bylaws, or articles of incorporation of the Company and the laws of California:

         WHEREAS, the Board has considered the financial condition and circumstances of the
 Company, including without limitation the assets and liabilities of the Company, the strategic
 alternatives available to the Company, and the impact of the foregoing on the Company's
 operational performance;

         WHEREAS , the Board has reviewed, considered and received the recommendations of
 the Company 's management and the Company ' s professional advisors as to the relative risks and
 benefits of a bankruptcy proceeding; and

         WHEREAS , in the judgment of the Board, it is desirable and in the best interests of the
 Company, its creditors, stockholders, and other stakeholders, that the Company be authorized and
 empowered to file, at such time, if any, as is deemed appropriate by an authorized officer of the
 Company, a voluntary petition for relief(the "'Petition") under chapter 11 (including subchapter V
 thereof) oftitle 11 of the United States Code (the "Bankruptcy Code"), for the purpose of initiating
 a bankruptcy case (the "Bankruptcy Case") for the Company and restructuring its financial affairs
 and for all other lawful purposes under the Bankruptcy Code.

        NOW THEREFORE, BE IT RESOLVED, that, in the judgment of the Board, it is
 desirable and in the best interest of the Company, its creditors, shareholder, other stakeholders,
 and parties in interest that the Petition be filed on behalf of the Company;

         RESOLVED FURTHER, that filing ofthe Petition on behalfofthe Company be, and the
 same hereby are, approved and adopted in all respects and that Kermit Newman, or any other
 person designated and so authorized to act (the " Authorized Officer") acting alone or together, be,
 and each is hereby authorized, empowered and directed on behalf of, and in the name of, the
 Company (i) to execute and verify the Petition as well as any other anci llary documents and to
 cause the Petition to be filed with the Bankruptcy Co urt, and (ii) to perform any and all such acts
 as are reasonable, advisable, expedient, convenient, proper or necessary to effect any of the
 foregoing ;
Case 1:21-bk-10397        Doc 1     Filed 03/09/21 Entered 03/09/21 17:53:32                 Desc Main
                                   Document      Page 13 of 14



          RESOLVED FURTHER, that in connection with the foregoing , the Authorized Officer,
  is hereby designated as the individual with primary and/or sole responsibility for handling matters
  in the Bankruptcy Case;

         RESOLVED FURTHER, that the Authorized Officer is authorized and empowered, on
 behalf of and in the name of the Company to execute, verify and file with the Bankruptcy Court,
 or cause to be executed, verified and/or filed with the Bankruptcy Court (or direct others to do so
 on his behalf) all necessary documents, including, without limitation, the petitions, schedules, lists,
 motions, applications and other papers and documents necessary or desirable in connection with
 the Bankruptcy Case and to take any and all other actions deemed necessary, proper, or desirable
 in connection with the Bankruptcy Case, with a view to the successful prosecution of each;

         RESOLVED FURTHER, that the Authorized Officer is authorized and empowered to
 retain on behalf of the Company, the law finm of Salvato Boufadel, LLP, as general bankruptcy
 counsel, and Baer, Negrin & Troff LLP, as special corporate counsel, subject to the approval of
 the Bankruptcy Court, to render legal services to, and to represent the Company in connection with
 such proceedings and all other related matters in connection therewith, on such terms as the
 Bankruptcy Court shall approve;

         RESOLVED FURTHER, that in addition to the specific authorizations heretofore
 conferred upon the Authorized Officer (and its designees and delegates) be, and hereby are,
 authorized end empowered, in the name of and on behalf of the Company, to take or cause to be
 taken any and all such other and further action to: execute, acknowledge, deliver, and file any and
 all such agreements, certificates, instruments and other documents; and pay all expenses, including
 but not limited to filing fees, in each case as in such officer's officers' judgment, shall be necessary,
 advisable, or desirable in order to fully carry out the intent and accomplish the purposes of the
 resolutions adopted herein ;

        RESOLVED FURTHER, that any and all actions taken by the Authorized Officer
 pursuant to the foregoing resolutions are hereby approved; and

       IN WITNESS WHEREOF, the undersigned has executed this Resolution and Written
 Consent as of the date set forth above.




                                                         Kermit Newman
                                                         Sole Board Member I Shareholder




                                                    2
           Case 1:21-bk-10397                Doc 1       Filed 03/09/21 Entered 03/09/21 17:53:32                                  Desc Main
                                                        Document      Page 14 of 14


                                                  UNITED STATES BANKRUPTCY COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NUMBER:
ASMS Holding Company, Inc., a Delaware corporation,

                                                                                      DEBTOR'S REQUEST TO ACTIVATE
                                                                                       ELECTRONIC NOTICING (DeBN)
                                                              Debtor(s).

Debtor Electronic Bankruptcy Noticing (DeBN) is a voluntary program that enables a debtor to receive by email the orders
and court-generated notices normally sent by U.S. mail to a mailing address. A debtor must complete and file this
form with the court to activate a DeBN account. Joint debtors must each complete and file a separate form.

                                                               ACTIVATION REQUEST

     ~ Pursuant to Federal Rule of Bankruptcy Procedure 9036, I request that the court deliver orders and court-generated
           notices to my email address rather than by U.S. mail to my mailing address.

                                                   DEBTOR'S NAME AND EMAIL ADDRESS

My name is: Kermit Newman
My email address is:                                                                                                                                     I
(CAPITAL letters only)
                                                                                                                                    !
                                                                                                                                    I            I       i
                                                                                                                                                         i
Confirm email address:
(CAPITAL letters only)                                                                                                                           I I
                                                                                                                                                 I   I

Select one:
     D      I am the Debtor in this bankruptcy case.
     (!]   The Debtor in this bankruptcy case is a corporation, partnership, or other legal entity, and I am the authorized
           representative .


                                                              DEBTOR'S SIGNATURE

1.   I understand that my request is limited to the email delivery of only orders and court-generated notices that are filed
     by the U.S. Bankruptcy Court. Documents filed by a bankruptcy trustee, creditors, and other parties that require service
     upon me must continue to be served by U.S. mail or in person as required by court rules.
2.   I understand that by requesting email notification, the court may establish my DeBN account and deliver to me, by
     email, documents filed by the court in any current or future case from any bankruptcy court in which I am listed with
     the same name and mailing address, including cases in which I am a creditor, plaintiff or defendant.
3.   I understand that I will be assigned a DeBN account number and my DeBN account will be activated after I complete,
      sign, and file this "Debtor's Request to Activate Electronic Noticing (DeBN)" form.
4. I understand that emails sent by the court's noticing center may arrive in my email spam folder and I should regularly
    check it for electronic delivery of my orders and court-generated notices. I understand further that my DeBN account
    will be deactivated by the court if an email is returned undelivered or "bounces back," and the court will instead serve
     orders and court-generated notices delivered by U.S. mail to my mailing address.
 I have read and understand the requirements set forth above and I agree to the terms and conditions of the Debtor
 Electronic Bankruptcy Noticing (DeBN) program. I request delivery of orders and court-generated notices to my email
 address indicated above rather than to my mailing address.




Date: ~~~~2-J '2- (
                     '
                                                    Signature:
                                                                                                                           ,
                                                                                                                                   ce-o
            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2018                                                                                                            F 9036-1 .1.DeBN.ACTIVATE
